FILED
                            NOT FOR PUBLICATION                             DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANDREW T. HINCKLEY,                              No. 08-35297

              Plaintiff - Appellant,             D.C. No. 2:06-CV-03067-JPH

  v.
                                                 MEMORANDUM *
YAKIMA COUNTY,

              Defendant - Appellee,

 and

THURSTON COUNTY; et al.,

              Defendants.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                   James P. Hutton, Magistrate Judge, Presiding **

                          Submitted November 17, 2009 ***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The parties consented to the jurisdiction of the Magistrate Judge. See
28 U.S.C. § 636(c).
        ***
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Before:       ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Andrew T. Hinckley, a former inmate at the Yakima County Jail, appeals

from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

that Yakima County violated his constitutional rights by failing to protect him from

an attack by other inmates. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Gibson v. County of Washoe, 290 F.3d 1175, 1180 (9th Cir. 2002),

and we affirm.

        The district court properly granted summary judgment because Hinckley

failed to raise a triable issue as to whether the County employees’ housing decision

was a direct result of a County policy, or whether the County had a custom or

policy that amounted to deliberate indifference and was the moving force behind

the employees’ housing decision. See id. at 1188, 1193-94 (discussing two ways to

establish municipal liability); see also Navarro v. Block, 72 F.3d 712, 714 (9th Cir.

1995) (“Proof of random acts or isolated events is insufficient to establish

custom.”).

        AFFIRMED.




/Research                                 2                                    08-35297